Name: Commission Implementing Regulation (EU) 2017/296 of 20 February 2017 amending for the 260th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations
 Type: Implementing Regulation
 Subject Matter: international trade;  international affairs;  civil law;  politics and public safety
 Date Published: nan

 21.2.2017 EN Official Journal of the European Union L 43/205 COMMISSION IMPLEMENTING REGULATION (EU) 2017/296 of 20 February 2017 amending for the 260th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 15 February 2017, the Sanctions Committee of the United Nations Security Council decided to amend four entries in its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2017. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX The identifying data for the following entries under the heading Natural persons in Annex I to Regulation (EC) No 881/2002 are amended as follows: (a) Sayf-Al Adl (alias (a) Saif Al-'Adil, (b) Seif al Adel, (c) Muhamad Ibrahim Makkawi, (d) Ibrahim al-Madani). Date of birth: (a) 1963, (b) 11.4.1963, (c) 11.4.1960. Place of birth: Egypt. Nationality: Egyptian. Date of designation referred to in Article 2a(4)(b): 25.1.2001. is replaced by the following: Sayf-Al Adl (alias (a) Mohammed Salahaldin Abd El Halim Zidan. Date of birth: 11.4.1963. Place of birth: Monufia Governorate, Egypt. Nationality: Egyptian; (b) Muhamad Ibrahim Makkawi. Date of birth: (i) 11.4.1960, (ii) 11.4.1963. Place of birth: Egypt. Nationality: Egyptian; (c) Ibrahim al-Madani; (d) Saif Al-'Adil; (e) Seif al Adel). Date of birth: 11.4.1963. Place of birth: Monufia Governate, Egypt. Nationality: Egyptian. Date of designation referred to in Article 7d(2)(i): 25.1.2001. (b) Seifallah Ben-Hassine (alias (a) Seif Allah ben Hocine; (b) Saifallah ben Hassine; (c) Sayf Allah 'Umar bin Hassayn; (d) Sayf Allah bin Hussayn; (e) Abu Iyyadh al-Tunisi; (f) Abou Iyadh el-Tounsi; (g) Abu Ayyad al-Tunisi; (h) Abou Aayadh; (i) Abou Iyadh). Date of birth: 8.11.1965. Nationality: Tunisian. Other information: Leader of Ansar al-Shari'a in Tunisia. Date of designation referred to in Article 2a(4)(b): 23.9.2014. is replaced by the following: Seifallah Ben Hassine (alias (a) Seif Allah ben Hocine; (b) Saifallah ben Hassine; (c) Sayf Allah 'Umar bin Hassayn; (d) Sayf Allah bin Hussayn; (e) Abu Iyyadh al-Tunisi; (f) Abou Iyadh el-Tounsi; (g) Abu Ayyad al-Tunisi; (h) Abou Aayadh; (i) Abou Iyadh). Date of birth: 8.11.1965. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Date of designation referred to in Article 7d(2)(i): 23.9.2014. (c) Abd Al-Rahman Bin 'Umayr Al-Nu'Aymi (alias (a) Abd al-Rahman bin 'Amir al-Na'imi; (b) 'Abd al-Rahman al-Nu'aimi; (c) 'Abd al-Rahman bin 'Amir al-Nu'imi; (d) 'Abd al-Rahman bin 'Amir al-Nu'aymi; (e) 'Abdallah Muhammad al-Nu'aymi; (f) 'Abd al-Rahman al-Nua'ymi; (g) A. Rahman al-Naimi; (h) Abdelrahman Imer al Jaber al Naimeh; (i) A. Rahman Omair J Alnaimi; (j) Abdulrahman Omair al Neaimi). Date of birth: 1954. Passport no.: 00868774 (Qatari passport, expired on 27.4.2014). National identification no.: 25463401784 (Qatari ID, expires on 6.12.2019). Date of designation referred to in Article 2a(4)(b): 23.9.2014. is replaced by the following: Abd Al-Rahman Bin 'Umayr Al-Nu'Aymi (alias (a) Abd al-Rahman bin 'Amir al-Na'imi; (b) 'Abd al-Rahman al-Nu'aimi; (c) 'Abd al-Rahman bin 'Amir al-Nu'imi; (d) 'Abd al-Rahman bin 'Amir al-Nu'aymi; (e) 'Abdallah Muhammad al-Nu'aymi; (f) 'Abd al-Rahman al-Nua'ymi; (g) A. Rahman al-Naimi; (h) Abdelrahman Imer al Jaber al Naimeh; (i) A. Rahman Omair J Alnaimi; (j) Abdulrahman Omair al Neaimi). Date of birth: 1954. Place of birth: Doha, Qatar. Nationality: Qatari. Passport no.: 00868774 (Qatari passport, expired on 27.4.2014). National identification no.: 25463401784 (Qatari ID, expires on 6.12.2019). Date of designation referred to in Article 7d(2)(i): 23.9.2014. (d) Abd Al-Rahman Khalaf 'Ubayd Juday'Al-'Anizi (alias (a) 'Abd al-Rahman Khalaf al-Anizi; b) 'Abd al-Rahman Khalaf al-'Anzi; (c) Abu Usamah al-Rahman; (d) Abu Shaima' Kuwaiti; (e) Abu Usamah al-Kuwaiti; (f) Abu Usama; (g) Yusuf). Date of birth: 1973 (approximately). Nationality: Kuwaiti. Other information: Located in Syria since 2013. Date of designation referred to in Article 2a(4)(b): 23.9.2014. is replaced by the following: Abd Al-Rahman Khalaf 'Ubayd Juday'Al-'Anizi (alias (a) 'Abd al-Rahman Khalaf al-Anizi; b) 'Abd al-Rahman Khalaf al-'Anzi; (c) Abu Usamah al-Rahman; (d) Abu Shaima' Kuwaiti; (e) Abu Usamah al-Kuwaiti; (f) Abu Usama; (g) Yusuf). Date of birth: 6.3.1973. Nationality: Kuwaiti. Other information: Located in Syrian Arab Republic since 2013. Date of designation referred to in Article 7d(2)(i): 23.9.2014.